DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, and 13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hildreth (U.S. Publication 2009/0092001).
Regarding claim 1, Hildreth teaches a method for automatically producing a brine solution having a concentration of a primary solute and a plurality of additives that is stable to precipitation at a defined temperature (paragraph 002 and paragraph 52 teaches automatic operation, paragraph 81 teaches the control panel may provide more additives or less additives based on the location, paragraph 133 teaches a solution with additives), the method comprising the steps of: inputting into a controller the defined temperature of a primary solute in the brine solution (paragraph 63 teaches a combination of a temperature sensor and solution sensor, and a temperature compensated conductivity reading , paragraph 62 teaches a PLC working with a refractive index to calculate and adjust the concentration as appropriate) inputting into the controller an identity of the plurality of additives and a concentration of the additives to be blended with the primary solute in the brine solution (paragraph 71 teaches PLC which enables additives with the solution and paragraph 80 teaches a program introduced into the PLC 
Regarding claim 4, Hildreth teaches further comprising data logging quantity of brine solution produced (paragraph 80 teaches a data log and reports that can be created daily comprising the total solution, chemical and solvent usage).
Regarding claim 5, Hildreth teaches further comprising in-line mixing the at least one additive into the brine solution at a quantity and at a rate determined by the controller for the chemical brine solution composition and then diverting a final brine solution to another container (figure 14 shows the additive being fed in line upstream of item 410 and paragraph 95 teaches diverting brine solution directly to a truck via a truck fill hose).
Regarding claim 13, Hildreth teaches a method for automatically producing a brine solution containing sodium chloride as a primary solute and a plurality of additives at a concentration to achieve a desired ice melting capacity or ice melting rate at a desired temperature in brine use temperature (paragraph 118 teaches creating a mixture of solutes, paragraph 108 teaches the use of brine to melt salt, paragraph 52 teaches an automatic operation, paragraph 133 teaches a solution with additives), the method comprising the steps of: inputting into a controller a desired brine use temperature and a desired performance value consisting of one of an ice melting capacity or an ice melting rate (paragraph 63 teaches a combination of a temperature sensor and solution sensor, and a temperature compensated conductivity reading , paragraph 62 teaches a PLC working with a refractive index to calculate and adjust the concentration as appropriate, paragraph 108 teaches the use of brine at specific temperatures and concentrations to reduce the corrosive nature ); inputting into the controller an identity of at least one additive as the secondary solute (paragraph 133 which teaches additives, and wherein the desired quantity can be entered by a human or determined automatically by the control logic); initiating the controller to generate a chemical brine solution composed of sodium chloride solute and the plurality of additives, the chemical brine solution having concentrations of each of the at least one additive and sodium chloride to achieve the selected performance value at the selected brine use temperature (paragraph 50 which teaches sodium chloride, brine and additives, paragraph 49 teaches the use of a control panel to autonomously or by direction of an operator make the solution, paragraphs 62-63 teaches the use of a temperature sensor for the controller, paragraph 133 teaches a solution with additives); mixing the sodium chloride with water to form a brine solution and measuring the brine solution with a concentration sensor to verify that the concentration of the sodium chloride is within a target concentration, the concentration sensor communicating a concentration of the sodium chloride solute in the brine solution to the controller (paragraph 85 teaches the concentration and the temperature are monitored during mixing and teaches a conductivity sensor to solution concentration); comparing a sodium chloride concentration of the brine solution to a target concentration of the sodium chloride solute, diluting the brine solution with the water if the sodium chloride in the brine solution is over-concentrated and increasing the concentration of the sodium chloride in the brine solution if brine solution is under-concentrated (paragraph 93 teaches comparing the concentration to a target concentration and adjusting the dilute valve accordingly); automatically diverting the brine solution to a storage tank if the sodium chloride concentration in the brine solution is within tolerance of the target concentration (paragraph 95 teaches a storage tank); and mixing the plurality of additives into the brine solution at a quantity and at a rate determined by the controller for the brine solution (paragraph 107 teaches an additive may be supplied to the solution using the control panel which would inherently require the use of the controller, paragraph 133 teaches a solution with additives).

Response to Arguments
Regarding claims 1 and 13, Applicant’s Representative argues that Hildreth (U.S. Publication 2009/0092001) does not disclose producing brine solution having a plurality of additives that is stable to precipitation or that achieves a desired ice melting capacity or rate at a defined temperature.  However, Hildreth is considered teaching producing a solution with a concentration of primary solute and additives (paragraphs 118 and 133 which teaches making a solution with a primary solute and mixing a solution with a plurality of additives) that is stable to precipitation or that achieves a desired ice melting capacity or rate at a defined temperature (paragraph 108 teaches providing a solution for melting snow and ice at lower temperatures, specifically 0 degrees Fahrenheit, than typical brine which is used at 20 degrees or above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication 2015/0273417 to Hildreth teaches mixing a first liquid with one or more additives (see claim 1). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774